Exhibit 10.17

 

ABBOTT LABORATORIES
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201   (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) a
Performance Restricted Stock Unit Award (the “Award”) of «NoShares12345»
restricted stock units (the “Units”).

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.  This Award is intended to
conform with the qualified performance-based compensation requirements of
Section 162(m) of the Code and the regulations thereunder, to the extent
applicable, and shall be construed accordingly.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Performance Restricted
Stock Unit Agreement.

 

(b)                                 Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)                                     material breach by the Employee of the
terms and conditions of the Employee’s employment, including, but not limited
to:

 

(A)                               material breach by the Employee of the Code of
Business Conduct;

 

(B)                               material breach by the Employee of the
Employee’s employment contract, if any;

 

(C)                               commission by the Employee of an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment;

 

(D)                               wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(E)                                failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

--------------------------------------------------------------------------------


 

(ii)                                  to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any activity, employment or business which is competitive
with the Company or any of its Subsidiaries.

 

(c)                                  Change in Control Agreement: An Agreement
Regarding Change in Control in effect between the Company (or the Surviving
Entity) and the Employee, if any.

 

(d)                                 Change in Control Cause: shall mean the
occurrence of any of the following circumstances during the period that begins
six (6) months immediately before a Change in Control and ends two (2) years
immediately following such Change in Control: the willful engaging by the
Employee in illegal conduct or gross misconduct which is demonstrably and
materially injurious to the Company. For purposes of this definition, no act, or
failure to act, on the Employee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that the Employee’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Employee shall not be deemed to have
been terminated for Change in Control Cause unless and until the Company
delivers to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Employee and an opportunity for the Employee, together with counsel, to
be heard before the Board) finding that, in the good faith opinion of the Board,
the Employee was guilty of conduct set forth above and specifying the
particulars thereof in detail.

 

(e)                                  Change in Control Good Reason: shall mean
the occurrence of any of the following circumstances without the Employee’s
express written consent during the period that begins six (6) months immediately
before a Change in Control and ends two (2) years immediately following such
Change in Control:

 

(i)                                     a significant adverse change in the
nature, scope or status of the Employee’s position, authorities or duties from
those in effect immediately prior to the Change in Control, including, without
limitation, if the Employee was, immediately prior to the Change in Control, an
Employee officer of a public company, the Employee ceasing to be an Employee
officer of a public company;

 

(ii)                                  the failure by the Company to pay the
Employee any portion of the Employee’s current compensation, or to pay the
Employee any portion of any installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due;

 

(iii)                               a reduction in the Employee’s annual base
salary (or a material change in the frequency of payment) as in effect
immediately prior to the Change in Control as the same may be increased from
time to time;

 

(iv)                              the failure by the Company to award the
Employee an annual bonus in any year which is at least equal to the annual
bonus, awarded to the

 

2

--------------------------------------------------------------------------------


 

Employee under the annual bonus plan of the Company for the year immediately
preceding the year of the Change in Control;

 

(v)                                 the failure by the Company to award the
Employee equity-based incentive compensation (such as stock options, shares of
restricted stock, restricted stock units, or other equity-based compensation) on
a periodic basis consistent with the Company’s practices with respect to timing,
value and terms prior to the Change in Control;

 

(vi)                              the failure by the Company to continue to
provide the Employee with the welfare benefits, fringe benefits and perquisites
enjoyed by the Employee immediately prior to the Change in Control under any of
the Company’s plans or policies, including, but not limited to, those plans and
policies providing pension, life insurance, medical, health and accident,
disability, vacation, Employee automobile, Employee tax or financial advice
benefits or club dues;

 

(vii)                           the relocation of the Company’s principal
Employee offices to a location more than 35 miles from the location of such
offices immediately prior to the Change in Control or the Company requiring the
Employee to be based anywhere other than the location where the Employee
primarily performs services for the Company immediately prior to the Change in
Control except for required travel for the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)                        the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform any Change in Control Agreement.

 

For purposes of any determination regarding the existence of Change in Control
Good Reason, any good faith determination by the Employee that Change in Control
Good Reason exists shall be conclusive.

 

(f)                                   Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(g)                                  Controlled Group:

 

(i)                                     Abbott and any corporation, partnership
and proprietorship under common control (as defined under the aggregation
rules of subsections 414 (b), (c), or (m) of the Code) with Abbott; and

 

(ii)                                  during the period of the TAP
Pharmaceutical Products Inc. (“TAP”) joint venture between Takeda Pharmaceutical
Company Limited and Abbott ending April 30, 2008, TAP and any corporation,
partnership and proprietorship under common control (as defined above) with TAP.

 

(h)                                 Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of

 

3

--------------------------------------------------------------------------------


 

birth, social security number or other employee identification number, salary,
nationality, job title, any Shares held in the Company, details of all Awards or
any other entitlement to Shares awarded, canceled, purchased, vested, unvested
or outstanding in the Employee’s favor, for the purpose of managing and
administering the Program.

 

(i)                                     Disability:  As of a particular date,
the Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of at least six (6) months under (i) the terms of the
Abbott Laboratories Long-Term Disability Plan (formerly known as the Extended
Disability Plan) (the “LTD Plan”), or (ii) if the Employee’s employer does not
participate in the LTD Plan, such similar accident and health plan providing
replacement benefits in which the Employee’s employer participates.

 

(j)                                    Employee’s Representative:  The
Employee’s legal guardian or other legal representative.

 

(k)                                 Program:  The Abbott Laboratories 2017
Incentive Stock Program.

 

(l)                                     Retirement:

 

(i)                                     Except as provided under (iii) below,
for employees hired by the Controlled Group prior to January 1, 2004, Retirement
means any of the following:

 

·                                          age 50 with 10 years of service;

 

·                                          age 65 with at least three (3) years
of service; or

 

·                                          age 55 with an age and service
combination of 70 points, where each year of age is one (1) point and each year
of service is one (1) point.

 

(ii)                                  Except as provided under (iii) below, for
employees hired by the Controlled Group after December 31, 2003, Retirement
means any of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three (3) years
of service.

 

(iii)                               For participants in the Abbott Laboratories
Pension Plan for Former BASF and Former Solvay Employees, Retirement means any
of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three (3) years
of service.

 

4

--------------------------------------------------------------------------------


 

(iv)                              For purposes of calculating service under this
Section 1(l), except as otherwise provided by the Committee or its delegate,
service is earned only if performed for a member of the Controlled Group while
that Controlled Group member is a part of the Controlled Group.  Program
administrative rules apply in determining Retirement eligibility and credited
service.

 

(v)                                 If an Employee has a Termination and (A) as
of the date of that Termination met the definition of Retirement, and (B) is
subsequently rehired by a member of the Controlled Group, then for purposes of
this Agreement that Employee will continue to be treated as meeting the
definition of Retirement.

 

(m)                             Termination:  A severance of employment for any
reason (including Retirement) from the Company and all Subsidiaries.  Any
Termination shall be effective on the last day the Employee performs services
for or on behalf of the Company or its Subsidiary, and employment shall not be
extended by any statutory or common law notice of termination period.

 

2.                                      Delivery Dates and Shareholder Rights. 
The Delivery Dates for Shares underlying the Units are the respective dates on
which the Shares are payable to the Employee pursuant to Section 4 below.  Prior
to the Delivery Date(s):

 

(a)                                 the Employee shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                                 the Employee shall not be permitted to vote
the Shares underlying the Units; and

 

(c)                                  the Employee’s right to receive such Shares
will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

Subject to the requirements of local law, the Employee shall receive cash
payments equal to the dividends and distributions paid on Shares underlying the
Units (the “Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization) to
the same extent and on the same date (or as soon as practicable thereafter) as
if each Unit were a Share; provided, however, that no Dividend Equivalents shall
be payable to or for the benefit of the Employee with respect to dividends or
distributions the record date for which occurs on or after the date the Employee
has forfeited the Units, or the date the Units are settled.  For purposes of
compliance with the requirements of Code Section 409A, to the extent applicable,
the specified date for payment of any Dividend Equivalents to which the Employee
is entitled under this Section 2 is the calendar year during the term of this
Agreement in which the associated dividends or distributions are paid on Shares
underlying the Units.  The Employee shall have no right to determine the year in
which Dividend Equivalents will be paid.

 

3.                                      Restrictions.  The Units are subject to
the forfeiture provisions in Sections 6 and 7 below.  The Units are not earned
and may not be sold, exchanged, assigned, transferred,

 

5

--------------------------------------------------------------------------------


 

pledged or otherwise disposed of (collectively, the “Restrictions”) until the
Units are settled.

 

4.                                      Lapse of Restrictions.  Subject to
Sections 5, 6 and 7 below:

 

(a)                                 During Employment.  While the Employee is
employed with the Company or its Subsidiaries:

 

(i)                                     the Restrictions on one-third of the
total number of Units will lapse on «M_1st_yr_vest», provided the Company’s
prior year return on equity is a minimum of 12 percent;

 

(ii)                                  the Restrictions on an additional
one-third of the total number of Units will lapse on «M_2nd_yr_vest», provided
the Company’s prior year return on equity is a minimum of 12 percent;

 

(iii)                               the Restrictions on an additional one-third
of the total number of Units will lapse on «M_3rd_yr_vest», provided the
Company’s prior year return on equity is a minimum of 12 percent; and

 

(iv)                              any Units for which Restrictions have not
previously lapsed on the dates described in subsections 4(a)(i), (ii), and
(iii) above shall remain outstanding and the Restrictions shall lapse on <<month
and date of grant>>, «4th_yr_vest» and/or «5th_yr_vest», provided that the
Company’s applicable prior year return on equity is a minimum of 12 percent, and
provided further that no more than one-third of the Units will vest in any one
(1) year.

 

Units for which Restrictions have  lapsed, as described in this subsection 4(a),
shall be settled in the form of Shares on the date(s) on which such Restrictions
lapse (each, a “Delivery Date”).  Unless indicated otherwise, Shares shall be
delivered in an equal number (subject to rounding) as of each Delivery Date.

 

(b)                                 Retirement.  The Restrictions shall continue
to apply in the event of the Employee’s Termination due to Retirement, but may
lapse thereafter in accordance with the provisions of subsection 4(a), in which
case any Units not previously settled shall be settled in the form of Shares on
the Delivery Date(s) set forth in subsection 4(a) above occurring after the date
of such Retirement as if the Employee had remained employed.

 

(c)                                  Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death, and any Units not previously
settled on a Delivery Date shall be settled (for the person or persons to whom
rights under the Award have passed by will or the laws of descent or
distribution) in the form of Shares as soon as administratively possible after,
and effective as of, the date of death.

 

(d)                                 Disability.  The Restrictions shall lapse on
the date of the Employee’s Disability, and any Units not previously settled on a
Delivery Date shall be settled in the form of Shares as soon as administratively
possible after, and effective as of, the date of Disability.

 

6

--------------------------------------------------------------------------------


 

5.                                      Change in Control.  In the event of a
Change in Control, the entity surviving such Change in Control or the ultimate
parent thereof (referred to herein as the “Surviving Entity”) may assume,
convert or replace this Award with an award of at least equal value (determined
using the same value for purchasing Company shares as used for purchasing
Company shares not subject to this Agreement on the date of the Change in
Control) with terms and conditions not less favorable than the terms and
conditions provided in this Agreement, in which case the new award will vest
according to the terms of the applicable award agreement.  If the Surviving
Entity does not assume, convert or replace this Award, the Restrictions shall
lapse on the date of the Change in Control.  If the Surviving Entity does
assume, convert or replace this Award, then in the event the Employee’s
Termination (i) occurs within the time period beginning six (6) months
immediately before a Change in Control and ending two (2) years immediately
following such Change in Control, and (ii) was initiated by the Company (or the
Surviving Entity) for a reason other than Change in Control Cause or was
initiated by the Employee for Change in Control Good Reason, the Restrictions
shall lapse on the later of the date of the Change in Control and the date of
the Employee’s Termination.  The provisions of this Section 5 shall supersede
Section 13(a)(iv) and (v) of the Program.

 

6.                                      Effect of Certain Bad Acts.  If
Section 5 does not apply, any Units not previously settled shall be cancelled
and forfeited immediately if, in the sole opinion and discretion of the
Committee or its delegate, the Employee engages in activity that constitutes
Cause, whether or not the Employee experiences a Termination or remains employed
with the Company or a Subsidiary. If Section 5 does apply, any Units not
previously settled shall be cancelled and forfeited immediately if, in the sole
opinion and discretion of the Board, the Employee engages in an activity that
constitutes Change in Control Cause.

 

7.                                      Forfeiture of Units.  In the event of
the Employee’s Termination for any reason other than those set forth in
subsections 4 (b), (c), (d) or Section 5, any Units with respect to which
Restrictions have not lapsed as of the date of Termination shall be forfeited
without consideration to the Employee or the Employee’s Representative.  If the
Company terminates the Employee other than for Cause and such termination is not
covered by Section 5, the Company may, in its sole discretion, cause some or all
of the Units not previously settled on a Delivery Date to continue to be subject
to the Restrictions, provided such Restrictions may lapse thereafter in
accordance with the provisions of subsection 4(a), in which case such Units
shall be settled in the form of Shares on the Delivery Date(s) set forth in
subsection 4(a) above occurring after the date of such Termination.  In
accepting this Award, the Employee acknowledges that in the event of Termination
(whether or not in breach of local labor laws), the Employee’s right to vest in
the Units, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law) and that the Committee
shall have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of this Award.

 

8.                                      Withholding Taxes.  The Company shall be
entitled to withhold, or require the Employee to remit, any federal, state,
local, and other applicable taxes (in U.S. or non-U.S. jurisdictions), including
income, social security and Medicare withholding taxes arising from the grant of
the Award, the lapse of Restrictions or the delivery of Shares pursuant to this
Agreement by, without limitation:

 

7

--------------------------------------------------------------------------------


 

(a)                                 having the Company withhold Shares;

 

(b)                                 tendering Shares received in connection with
the Units back to the Company;

 

(c)                                  delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld;

 

(d)                                 selling Shares issued pursuant to the Units
and having the Company withhold from proceeds of the sale of such Shares;

 

(e)                                  having the Company or a Subsidiary, as
applicable, withhold from any cash compensation payable to the Employee; or

 

(f)                                   requiring the Employee to repay the
Company or Subsidiary, in cash or in Shares, for taxes paid on the Employee’s
behalf.

 

Notwithstanding the foregoing, if the Employee is subject to Section 16 of the
Exchange Act pursuant to Rule 16a-2 promulgated thereunder, any tax withholding
obligations shall be satisfied by having the Company withhold a number of Shares
otherwise issuable upon settlement of the Units that is sufficient to satisfy
such obligations consistent with the Company’s withholding practices.

 

If, to satisfy tax withholding obligations, the Company withholds Shares
otherwise issuable to the Employee, the Employee shall be deemed to have been
issued the full number of Shares underlying the Units, subject to the
Restrictions set forth in this Agreement.

 

9.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

10.                               Nature of Grant.  In accepting this grant of
Units, the Employee acknowledges that:

 

(a)                                 The Program is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 This Award is a one-time benefit and does
not create any contractual or other right to receive future grants of Units,
benefits in lieu of Units, or other Program Benefits in the future, even if
Units have been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Unit
grants, if any, and their terms and conditions, will be made by the Committee,
in its sole discretion;

 

8

--------------------------------------------------------------------------------


 

(d)                                 Nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company and the Employee;

 

(e)                                  The Employee is voluntarily participating
in the Program;

 

(f)                                   The Units and Shares subject to the Units
are:

 

(i)                                     extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or its Subsidiaries, and are outside the scope of the Employee’s
employment contract, if any;

 

(ii)                                  not intended to replace any pension rights
or compensation;

 

(iii)                               not part of the Employee’s normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                                  The future value of the Shares underlying
the Units is unknown and cannot be predicted with certainty;

 

(h)                                 In consideration of the Award, no claim or
entitlement to compensation or damages shall arise from the Units resulting from
Termination (for any reason whatsoever) and the Employee irrevocably releases
the Company and its Subsidiaries from any such claim that may arise; if any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing or electronically accepting this Agreement, the Employee shall be deemed
irrevocably to have waived the Employee’s entitlement to pursue such claim;

 

(i)                                     The Units and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                    Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Units, the amount
realized upon settlement of the Units or the amount realized upon a subsequent
sale of any Shares acquired upon settlement of the Units, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

11.                               Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

9

--------------------------------------------------------------------------------


 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

10

--------------------------------------------------------------------------------


 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.                               Form of Payment.  The Company may, in its sole
discretion, settle the Employee’s Units in the form of a cash payment to the
extent settlement in Shares: (i) is prohibited under local law; (ii) would
require the Employee, the Company and/or its Subsidiaries to obtain the approval
of any governmental and/or regulatory body in the Employee’s country;
(iii) would result in adverse tax consequences for the Employee or the Company;
or (iv) is administratively burdensome.  Alternatively, the Company may, in its
sole discretion, settle the Employee’s Units in the form of Shares but require
the Employee to sell such Shares immediately or within a specified period of
time following the Employee’s Termination (in which case, this Agreement shall
give the Company the authority to issue sales instructions on the Employee’s
behalf).

 

13.                               Private Placement.  The grant of this Unit is
not intended to be a public offering of securities in the Employee’s country. 
The Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and this grant of Units is not subject to the supervision of the
local securities authorities.

 

14.                               Exchange Controls.  As a condition to this
grant of Units, the Employee agrees to comply with any applicable foreign
exchange rules and regulations.

 

15.                               Compliance with Applicable Laws and
Regulations.

 

(a)                                 The Company shall not be required to issue
or deliver any Shares pursuant to this Agreement pending compliance with all
applicable federal and state securities and other laws (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Company’s Shares
are listed.

 

(b)                                 Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Units, including, but not limited to,
the grant, lapse of Restrictions or settlement of the Units, the issuance of
Shares upon payment of the Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any Dividend
Equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Employee has become subject to tax in more than one
(1) jurisdiction between the date of grant and the date of any relevant taxable
event, the Employee acknowledges that the Company and/or its

 

11

--------------------------------------------------------------------------------


 

Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one (1) jurisdiction.

 

16.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended  to be exempt from or to otherwise comply with the
provisions of Code Section 409A to the extent applicable.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that any payments under this Agreement are
subject to Code Section 409A and this Agreement fails to comply with that
section’s requirements, the Company may, at the Company’s sole discretion, and
without the Employee’s consent, amend this Agreement to cause it to comply with
Code Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be deemed to have had a Termination unless the Employee has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Employee’s Termination (including
Retirement) shall instead be paid on the first business day after the date that
is six (6) months following the Employee’s Termination (or upon the Employee’s
death, if earlier).  For purposes of Code Section 409A, to the extent
applicable: (i) all payments provided hereunder shall be treated as a right to a
series of separate payments and each separately identified amount to which the
Employee is entitled under this Agreement shall be treated as a separate
payment; (ii) except as otherwise provided in Section 13(a) of the Program, upon
the lapse of Restrictions pursuant to Section 5 of this Agreement, any Units not
previously settled on a Delivery Date shall be settled as soon as
administratively possible after, and effective as of, the date of the Change in
Control or the date of the Employee’s Termination (as applicable); (iii) the
term “as soon as administratively possible” means a period of time that is
within 60 days after the Termination, Disability or Change in Control (as
applicable); and (iv) the date of the Employee’s Disability shall be determined
by the Company in its sole discretion.

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

17.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Units, the Employee’s participation in the Program
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the Employee’s own personal tax, legal and
financial advisors regarding participation in the Program before taking any
action related to the Program.

 

12

--------------------------------------------------------------------------------


 

18.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Program, on the Units and on any Shares acquired under the Program, to
the extent the Company or its Subsidiaries determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  The Employee
agrees to take any and all actions, and consents to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Employee’s country.  In addition, the Employee agrees to take any and all
actions as may be required to comply with the Employee’s personal obligations
under local laws, rules and regulations in the Employee’s country.

 

19.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

 

20.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Program by electronic means.  The Employee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Program through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

21.                               Addendum.  This grant of Units shall be
subject to any special terms and conditions set forth in any Addendum to this
Agreement for the Employee’s country.  Moreover, if the Employee relocates to
one of the countries included in the Addendum, the special terms and conditions
for such country will apply to the Employee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Employee’s relocation).  The
Addendum constitutes part of this Agreement.

 

22.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

23.                               Entire Agreement.  This Agreement, the
Program, the Program prospectus, the Program administrative rules and any
applicable Company policies constitute the entire agreement between the Employee
and the Company regarding the Award and supersede all prior and contemporaneous
agreements and understandings, oral or written, between the parties regarding
the Award.  Except as expressly set forth herein, this Agreement (and any
provision of this Agreement) may not be modified, changed, clarified, or
interpreted by

 

13

--------------------------------------------------------------------------------


 

the parties, except in a writing specifying the modification, change,
clarification, or interpretation, and signed by a duly authorized Company
officer.

 

24.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

25.                               Language.  If the Employee has received this
Agreement or any other document related to the Program translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

26.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*              *              *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

ADDENDUM TO THE ABBOTT LABORATORIES
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

In addition to the terms and conditions set forth in the Agreement, the Award is
subject to the following terms and conditions.  All defined terms contained in
this Addendum shall have the same meaning as set forth in the Program.  If the
Employee is employed in a country identified in the Addendum, the additional
terms and conditions for such country shall apply.  If the Employee transfers
residence and/or employment to a country identified in the Addendum, the
additional terms and conditions for such country shall apply to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable to comply with local law or to
facilitate administration of the Program (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Employee’s transfer).

 

ALGERIA

 

Settlement in Cash.  Notwithstanding Sections 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

AUSTRALIA

 

1.             Breach of Law.  Notwithstanding anything to the contrary in the
Agreement or the Program, the Employee will not be entitled to, and shall not
claim any benefit (including without limitation a legal right) under the Program
if the provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001 (Cth), any other provision of that Act, or any other
applicable statute, rule or regulation which limits or restricts the giving of
such benefits.

 

2.             Australian Offer Document.  In addition to the Agreement and the
Program, the Employee must review the Australian Offer Document and the
Australian Addendum to the Program for additional important information
pertaining to the Award.  Both of these documents can be accessed via the UBS
website at www.ubs.com/onesource/abt.  By accepting the Award, the Employee
acknowledges and confirms that the Employee has reviewed these documents.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Units, if any, is not part
of the Employee’s remuneration from employment.

 

CANADA

 

1.             Settlement in Shares.  Notwithstanding anything to the contrary
in the Agreement, Addendum or the Program, the Award shall be settled only in
Shares (and may not be settled in cash).

 

2.             English Language.  The parties to the Agreement acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous

 

15

--------------------------------------------------------------------------------


 

documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.

 

CHILE

 

Private Placement.  The following provision shall replace Section 13 of the
Agreement:

 

The grant of the Units hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.

 

a)             The starting date of the offer will be the Grant Date (as defined
in the Agreement), and this offer conforms to General Ruling no. 336 of the
Chilean Superintendence of Securities and Insurance;

 

b)             The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

 

c)              The issuer is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

 

d)             The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)             La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “Grant Date”, según este término se define en el documento
denominado “Agreement”) y esta oferta se acoge a la norma de Carácter General n°
336 de la Superintendencia de Valores y Seguros Chilena;

 

b)             La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

 

c)              Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en chile información pública respecto de esos
valores; y

 

d)             Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

CHINA

 

Foreign Exchange Control Laws.  The following provisions shall govern the
Employee’s participation in the Program if the Employee is a national of the
People’s Republic of China (“China”) resident in mainland China, or if
determined to be necessary or appropriate by the Company in its sole discretion:

 

The Employee agrees to hold the Shares received upon settlement of the Units
with the Company’s designated broker.  Upon a Termination, the Employee shall be
required to sell all Shares issued pursuant to the Units within 90 days (or such
shorter period as may be required by the State Administration of Foreign
Exchange) of the Termination date and repatriate the sales proceeds to China in
the manner designated by the Company.  For purposes of the foregoing, the
Company shall establish procedures for effectuating the forced sale of the
Shares (including procedures whereby the Company may issue sell instructions on
behalf of the Employee), and the Employee hereby agrees to comply with such
procedures

 

16

--------------------------------------------------------------------------------


 

and take any and all actions as the Company determines, in its sole discretion,
are necessary or advisable for purposes of complying with local laws, rules and
regulations in China.

 

The Employee understands and agrees that the repatriation of sales proceeds may
need to be effected through a special exchange control account established by
the Company or its Subsidiaries, and the Employee hereby consents and agrees
that sales proceeds from the sale of Shares acquired under the Program may be
transferred to such account by the Company on the Employee’s behalf prior to
being delivered to the Employee.  The sales proceeds may be paid to the Employee
in U.S. dollars or local currency at the Company’s discretion.  If the sales
proceeds are paid to the Employee in U.S. dollars, the Employee understands that
the Employee will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account.  If the sales proceeds are
paid to the Employee in local currency, the Employee acknowledges that the
Company is under no obligation to secure any particular exchange conversion rate
and that the Company may face delays in converting the dividends and proceeds to
local currency due to exchange control restrictions.  The Employee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Employee. 
The Employee further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future in order to
facilitate compliance with exchange control requirements in China.  The Employee
agrees to be subject to these restrictions even after Termination.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Units in accordance with Chinese law including, without limitation, any
applicable State Administration of Foreign Exchange rules, regulations and
requirements.

 

CROATIA

 

Settlement in Cash.  Notwithstanding Sections 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

DENMARK

 

Treatment of Units upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, if the Employee is determined to be an “Employee,” as
defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Units upon a Termination shall be governed by Sections 4
and 5 of the Stock Option Act.  However, if the provisions in the Agreement or
the Program governing the treatment of the Units upon a Termination are more
favorable, the provisions of the Agreement or the Program will govern.

 

FINLAND

 

Withholding of Tax-Related Items.  Notwithstanding Section 8 of the Agreement,
if the Employee is a local national of Finland, any Tax-Related Items shall be
withheld only in cash from the Employee’s regular salary/wages or other amounts
payable to the Employee in cash, or such other withholding methods as may be
permitted under the Program and allowed under local law.

 

17

--------------------------------------------------------------------------------


 

FRANCE

 

1.             Nature of the Award.  The Units are not granted under the French
specific regime provided by Articles L225-197-1 and seq. of the French
commercial code.

 

2.             English Language.  The parties to the Agreement acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

HONG KONG

 

1.             Settlement in Shares.  Notwithstanding anything to the contrary
in the Agreement, Addendum or the Program, the Award shall be settled only in
Shares (and may not be settled in cash).

 

2.             Lapse of Restrictions.  If, for any reason, Shares are issued to
the Employee within six (6) months of the Grant Date, the Employee agrees that
he or she will not sell or otherwise dispose of any such Shares prior to the
six-month anniversary of the Grant Date.

 

3.             IMPORTANT NOTICE.  WARNING: The contents of the Agreement, the
Addendum, the Program, and all other materials pertaining to the Units and/or
the Program have not been reviewed by any regulatory authority in Hong Kong. 
The Employee is hereby advised to exercise caution in relation to the offer
thereunder.  If the Employee has any doubts about any of the contents of the
aforesaid materials, the Employee should obtain independent professional advice.

 

4.             Wages.  The Units and Shares subject to the Units do not form
part of the Employee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

 

5.             Nature of the Program.  The Company specifically intends that the
Program will not be treated as an occupational retirement scheme for purposes of
the Occupational Retirement Schemes Ordinance (“ORSO”).  To the extent any
court, tribunal or legal/regulatory body in Hong Kong determines that the
Program constitutes an occupational retirement scheme for the purposes of ORSO,
the grant of the Units shall be null and void.

 

INDIA

 

Repatriation Requirements.  As a condition of this Award, the Employee agrees to
repatriate all sales proceeds and dividends attributable to Shares acquired
under the Program in accordance with local foreign exchange rules and
regulations. Neither the Company nor any of its Subsidiaries shall be liable for
any fines or penalties resulting from the Employee’s failure to comply with
applicable laws.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of Units, the
Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes.

 

18

--------------------------------------------------------------------------------


 

MEXICO

 

1.             Commercial Relationship.  The Employee expressly acknowledges
that the Employee’s participation in the Program and the Company’s grant of the
Award does not constitute an employment relationship between the Employee and
the Company.  The Employee has been granted the Award as a consequence of the
commercial relationship between the Company and the Company’s Subsidiary in
Mexico that employs the Employee, and the Company’s Subsidiary in Mexico is the
Employee’s sole employer.  Based on the foregoing: (a) the Employee expressly
acknowledges that the Program and the benefits derived from participation in the
Program do not establish any rights between the Employee and the Subsidiary in
Mexico that employs the Employee; (b) the Program and the benefits derived from
participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and
(c) any modifications or amendments of the Program or benefits granted
thereunder by the Company, or a termination of the Program by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Subsidiary in Mexico.

 

2.             Extraordinary Item of Compensation.  The Employee expressly
recognizes and acknowledges that the Employee’s participation in the Program is
a result of the discretionary and unilateral decision of the Company, as well as
the Employee’s free and voluntary decision to participate in the Program in
accord with the terms and conditions of the Program, the Employee’s Agreement
and this Addendum.   As such, the Employee acknowledges and agrees that the
Company may, in its sole discretion, amend and/or discontinue the Employee’s
participation in the Program at any time and without any liability.  The value
of the Units is an extraordinary item of compensation outside the scope of the
Employee’s employment contract, if any.  The Units are not part of the
Employee’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Subsidiary in Mexico that
employs the Employee.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any Awards under the Program as a result of such
Termination.

 

NEW ZEALAND

 

Securities Law Notice.

 

Warning

 

This is an offer of Units which, upon vesting and settlement in accordance with
the terms of the Program and the Agreement, will be converted into Shares. 
Shares give you a stake in the ownership of Abbott Laboratories.  You may
receive a return if dividends are paid.

 

If Abbott Laboratories runs into financial difficulties and is wound up, you
will be paid only after all creditors and holders of preference shares have been
paid.  You may lose some or all of your investment.

 

New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share purchase scheme.  As a
result, you may not be given all the information usually required.  You will
also have fewer other legal protections for this investment.

 

19

--------------------------------------------------------------------------------


 

Ask questions, read all documents carefully, and seek independent financial
advice before committing.

 

Prior to the vesting and settlement of the Units, you will not have any rights
of ownership (e.g., voting rights) with respect to the underlying Shares.

 

No interest in any Units may be transferred (legally or beneficially), assigned,
mortgaged, charged or encumbered.

 

The Shares are quoted on the New York Stock Exchange.  This means that if you
acquire Shares under the Plan, you may be able to sell them on the New York
Stock Exchange if there are interested buyers.  You may get less than you
invested.  The price will depend on the demand for the Shares.

 

You also are hereby notified that the documents listed below are available for
review on sites at the web addresses listed below:

 

1.              Abbott Laboratories’ most recent Annual Report (Form 10-K): 
https://www.sec.gov/cgi-bin/browse-edgar?CIK=abt&owner=exclude&action=getcompany&Find=Search

2.

 

3.              Abbott Laboratories’ most recent published financial statements
(Form 10-Q or 10-K) and the auditor’s report on those financial statements: 
https://www.sec.gov/cgi-bin/browse-edgar?CIK=abt&owner=exclude&action=getcompany&Find=Search

4.

 

5.              The Abbott Laboratories 2017 Incentive Stock Program:  This
document can be accessed in the library section of the UBS website at
www.ubs.com/onesource/abt.

6.

 

7.              Abbott Laboratories 2017 Incentive Stock Program Prospectus: 
This document can be accessed in the library section of the UBS website at
www.ubs.com/onesource/abt.

 

A copy of the above documents will be sent to you free of charge on written
request being mailed to:  Senior Manager, Equity Programs, Abbott Laboratories,
D058G, AP6B-2, Abbott Park, IL 60064, USA.

 

PAKISTAN

 

1.             Repatriation Requirements.  As a condition of this Award, the
Employee agrees to repatriate all Dividend Equivalents and all sales proceeds
and dividends attributable to Shares acquired under the Program in accordance
with local foreign exchange rules and regulations. Neither the Company nor any
of its Subsidiaries shall be liable for any fines or penalties resulting from
the Employee’s failure to comply with applicable laws.

 

2.             Exchange Control Obligations. To the extent applicable, the
Employee is required to comply with certain consent and reporting requirements
to the State Bank of Pakistan (Pakistan’s central bank) under the exchange
control laws of Pakistan. As the exchange control regulations can change
frequently and at times, without notice, the Employee should consult his or her
legal advisor prior to acquiring or selling Shares under the Program to ensure
compliance with current regulations.  Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

PHILIPPINES

 

Settlement in Cash.  Notwithstanding Section 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

20

--------------------------------------------------------------------------------


 

ROMANIA

 

1.             Termination.  A Termination shall include the situation where the
Employee’s employment contract is terminated by operation of law on the date the
Employee reaches the standard retirement age and has completed the minimum
contribution record for receipt of state retirement pension or the relevant
authorities award the Employee an early-retirement pension of any type.

 

2.             English Language. The Employee hereby expressly agrees that this
Agreement, the Program as well as all documents, notices and proceedings entered
into, relating directly or indirectly hereto, be drawn up or communicated only
in the English language. Angajatul consimte în mod expres prin prezentul ca
acest Contract, Programul precum şi orice alte documente, notificări,
înştiinţări legate direct sau indirect de acest Contract să fie redactate sau
efectuate doar  în limba engleză.

 

RUSSIA

 

1.             Sale or Transfer of Shares.  Notwithstanding anything to the
contrary in the Program or the Agreement, the Employee shall not be permitted to
sell or otherwise dispose of the Shares acquired pursuant to the Award in
Russia.  The Employee may sell the Shares only through a broker established and
operating outside Russia.

 

2.             Cash Payments to a Russian Bank Account.  The Employee agrees to
promptly repatriate proceeds resulting from the sale of Shares acquired under
the Program to a foreign currency account at an authorized bank in Russia if
legally required at the time Shares are sold and to comply with all applicable
local foreign exchange rules and regulations.  Neither the Company nor any of
its Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Award under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore.  Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Employee should note that, as a result, the Award is
subject to section 257 of the SFA and the Employee will not be able to make:
(a) any subsequent sale of the Shares underlying the Award in Singapore; or
(b) any offer of such subsequent sale of the Shares subject to the Award in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements Section 8
of the Agreement:

 

By accepting the Award, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon vesting of the Units.  If the Employee fails to
advise the Employer of the gain realized upon vesting of the Units, the Employee
may be liable for a fine.  The Employee will be responsible for paying any
difference between the actual tax liability and the amount withheld.

 

2.             Exchange Control Obligations.  The Employee is solely responsible
for complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South

 

21

--------------------------------------------------------------------------------


 

Africa.  As the Exchange Control Regulations change frequently and without
notice, the Employee should consult the Employee’s legal advisor prior to the
acquisition or sale of Shares under the Program to ensure compliance with
current Exchange Control Regulations.  Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

3.             Securities Law Information and Deemed Acceptance of Units. 
Neither the Units nor the underlying Shares shall be publicly offered or listed
on any stock exchange in South Africa.  The offer is intended to be private
pursuant to Section 96(1)(g)(ii) of the Companies Act, 71 of 2008 (the
“Companies Act”) and is not subject to the supervision of any South African
governmental authority.

 

Pursuant to Section 96(1)(g)(ii) of the Companies Act, the Units offer must be
finalized within six (6) months following the date the offer is communicated to
you.  If you do not want to accept the Units, you are required to decline the
Units no later than the six (6) months following the date the offer is
communicated to you. If you do not reject the Units within six (6) months
following the date the offer is communicated to you, you will be deemed to
accept the Units.

 

SPAIN

 

1.             Acknowledgement of Discretionary Nature of the Program; No Vested
Rights

 

By accepting the Award, the Employee consents to participation in the Program
and acknowledges receipt of a copy of the Program.

 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Units under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Units are granted on the assumption and condition that the
Units and the Shares acquired upon settlement of the Units shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason the Award shall be null and void.

 

The Employee understands and agrees that, as a condition of the Award, unless
otherwise provided in Sections 4 or 5 of the Agreement, any unvested Units as of
the date the Employee ceases active employment will be forfeited without
entitlement to the underlying Shares or to any amount of indemnification in the
event of Termination.  The Employee acknowledges that the Employee has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a Termination on the Units.

 

2.             Termination for Cause.  Notwithstanding anything to the contrary
in the Program or the Agreement, “Cause” shall be as defined as set forth in the
Agreement, regardless of whether the Termination is considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

22

--------------------------------------------------------------------------------


 

SRI LANKA

 

Settlement in Cash.  Notwithstanding Sections 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

UKRAINE

 

Settlement in Cash.  Notwithstanding Sections 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

UNITED KINGDOM

 

1.             Withholding Taxes.  The following provision supplements Section 8
of the Agreement.

 

If payment or withholding of the income tax due in connection with the Award is
not made within 90 days after the end of the U.K. tax year in which the event
giving rise to the income tax liability occurred or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Employee to the Subsidiary in the United Kingdom that employs
the Employee (the “Employer”), effective as of the Due Date.  The Employee
agrees that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in Section 8 of the Agreement.  Notwithstanding the
foregoing, if the Employee is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), he or she shall not be eligible for a loan from the Company
to cover the income tax liability.  In the event that the Employee is a director
or executive officer and the income tax is not collected from or paid by him or
her by the Due Date, the amount of any uncollected income tax may constitute a
benefit to the Employee on which additional income tax and national insurance
contributions (“NICs”) will be payable.  The Employee will be responsible for
paying and reporting any income tax due on this additional benefit directly to
HMRC under the self-assessment regime, and for reimbursing the Company or the
Employer (as applicable) the value of any employee NICs due on this additional
benefit.

 

2.             Exclusion of Claim.  The Employee acknowledges and agrees that
the Employee will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Employee’s ceasing to have rights under
or to be entitled to the Units, whether or not as a result of Termination
(whether the Termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Units.  Upon the grant of the Award, the
Employee shall be deemed to have waived irrevocably any such entitlement.

 

UZBEKISTAN

 

Settlement in Cash.  Notwithstanding Sections 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

23

--------------------------------------------------------------------------------


 

VIETNAM

 

Settlement in Cash.  Notwithstanding Sections 4 or 5 of the Agreement or any
other provision in the Agreement to the contrary, pursuant to Section 12 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

24

--------------------------------------------------------------------------------